Exhibit 10.1

 



AMENDMENT TO INVESTMENT AGREEMENT

 

This Amendment to the Investment Agreement (this “Amendment”) is made as of June
1, 2017 (the “Effective Date”), by and between Opiant Pharmaceuticals, Inc.
(formerly known as Lightlake Therapeutics Inc.), a Nevada corporation
(“Company”) and Ernst Welmers (the “Investor”). Capitalized terms used but not
defined herein have the meanings given to them in the Investment Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the parties entered into that certain Investment Agreement, dated as of
May 15, 2014 (and clarified in a letter agreement dated October 15, 2014) (the
“Investment Agreement”), pursuant to which Investor agreed to invest certain
funds into the Company, and the Company has agreed to assign the Investor the
right to receive a certain amount of the financial return produced by the
Product in accordance with the terms and conditions set forth therein;

 

WHEREAS, the Company is currently planning on developing a specific product that
is not for the treatment of a specific addiction, that the Company internally
references under the name “DAVINCI” and that is undergoing a study during Q1
2017 (“DAVINCI”);

 

WHEREAS, the parties desire to amend the Investment Agreement to provide for the
Company’s right to buyback the Interest or any portion of the Interest from the
Investor;

 

WHEREAS, in consideration of the Company’s right to buyback the Interest or any
portion of the Interest from the Investor, the Company is willing to pay the
Investor the DAVINCI Interest and the Payment (both terms as defined herein);
and

 

WHEREAS, pursuant to Section 6.4 of the Investment Agreement, the parties desire
to amend, modify and supplement the Investment Agreement in the manner specified
in this Amendment.

 

NOW, THEREFORE, for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

 

1.       Amendment to Article 1 of the Investment Agreement. Article 1 of the
Investment Agreement is hereby amended by adding a new Section 1.2 thereto,
immediately after Section 1.1, as follows:

 



 

 

 

“1.2          Notwithstanding any other provisions of this Agreement, from the
Effective Date until five (5) years from the date of the Investment, the Company
shall have the right to buyback the Interest or any portion of the Interest from
the Investor by providing written or electronic notice to the Investor. Any such
notice shall include the percentage amount of the Interest to be bought back by
the Company, and such notice shall also include the dollar amount invested by
the Investor that equals the percentage amount of the Interest to be bought back
by the Company based on a rate of one and a half percent (1.5%) per Three
Hundred Thousand Dollars (US$300,000.00) of investment (the “Buyback Amount”).
In the event that such notice is provided within three and one quarter (3¼)
years of the date of the Investment, then the Company shall pay the Investor one
point eight (1.8) times the Buyback Amount within ten (10) business days of
providing such notice. In the event that such notice is provided after three and
one quarter (3¼) years from the date of the Investment and no later than five
(5) years from the date of the Investment, then the Company shall pay the
Investor three point fifteen (3.15) times the Buyback Amount within ten (10)
business days of providing such notice. Upon the Company’s paying to the
Investor the Buyback Amount with respect to the Interest or any portion of the
Interest, such Interest or portion of the Interest, as appropriate, shall be
deemed either extinguished or transferred or sold back to the Company, at the
Company’s direction, and have no further legal effect and the Investor shall
have no rights with respect to such amount of Interest bought back by the
Company.”

 

2.       As consideration for the amendment made to the Investment Agreement as
provided herein, the Company shall pay the Investor as follows:

 

(a)Within fifteen (15) business days of the execution of this Amendment, the
Company shall pay the Investor Thirty Thousand Dollars
(US$30,000.00)(“Payment”).

 

(b)The Company hereby agrees to grant the Investor the right to receive, pro
rata, 0.375% of the Net Profit generated from DAVINCI (Net Profit shall have the
same meaning as in the Investment Agreement except the product for which it will
be calculated is for DAVINCI) from the date of this Amendment (the “DAVINCI
Interest”). In the event of a Divestiture, the Investor shall receive 0.375% of
the net proceeds of such sale, pro rata, and in the form of such net proceeds,
after the deduction of DAVINCI expenses not previously deducted. In the event
that the Company is sold, then the Company shall engage an independent financial
or accounting firm to determine the fair value of the Company which is directly
attributable to DAVINCI (“Fair Market Value”) and the Investor shall receive
0.375% of such amount after the deduction of all expenses and costs related to
such sale. Upon receipt of the payment described in this Section 2(b), the
DAVINCI Interest shall be deemed either extinguished or transferred or sold back
to the Company, at the Company’s direction, and have no further legal effect and
the Investor shall have no rights with respect to such DAVINCI Interest.
Notwithstanding any other provisions of this Agreement, from the Effective Date
until four (4) years from the Effective Date the Company shall have the right to
buyback the DAVINCI Interest or any portion of the DAVINCI Interest by providing
written or electronic notice to the Investor. Any such notice shall include the
percentage amount of the DAVINCI Interest to be bought back by the Company, and
such notice shall also include the dollar amount that equals the percentage
amount of the DAVINCI Interest to be bought back by the Company based on a rate
of 0.375% of DAVINCI Interest being equal to fifty six thousand two hundred
fifty dollars ($56,250) (the “Buyback Amount”). In the event that such notice is
provided within two and one half (2½) years of the Effective Date, then the
Company shall pay the Investor two (2) times the Buyback Amount within ten (10)
business days of providing such notice. In the event that such notice is
provided after two and one half (2½) years from the Effective Date and no later
than four (4) years from the Effective Date, then the Company shall pay the
Investor three and one half (3½) times the Buyback Amount within ten (10)
business days of providing such notice. Upon the Company’s paying to the
Investor the Buyback Amount with respect to the DAVINCI Interest or any portion
of the DAVINCI Interest, such DAVINCI Interest or portion of the DAVINCI
Interest, as appropriate, shall be deemed either extinguished or transferred or
sold back to the Company, at the Company’s direction, and have no further legal
effect and the Investor shall have no rights with respect to such amount of
DAVINCI Interest bought back by the Company.

 



 

 

 

3.       The Company previously entered into a Purchase and Sale Agreement (the
“SWK Agreement”) with SWK Funding LLC (“SWK”) pursuant to which, inter alia the
Company sold SWK a portion of the royalties the Company could have received
pursuant to the License Agreement dated December 15, 2014 (the “Adapt
Agreement”), by and between the Company and Adapt Pharma Operations Limited, an
Irish limited company (“Adapt”). The transactions contemplated by the SWK
Agreement are referred to herein collectively as the “SWK Transaction.” The
Company and the Investor hereby agree that upon the Company receiving subsequent
to the Effective Date at least $3 million from SWK pursuant to the SWK
Transaction and/or from Adapt pursuant to the Adapt Agreement, fifty percent
(50%) of all actual amounts received by the Company from SWK pursuant to the SWK
Transaction shall be deemed “pre-tax revenue received by the Company that was
derived from the sale of the Product” and therefore such amount shall be used in
determination of the Net Profit.

 

4.       This Amendment and the Investment Agreement, attached as Exhibit A,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understanding between the
parties (whether written or oral) relating thereto. No modification shall be
effective unless made in writing and signed by a duly authorized representative
of each party.

 

5.       All other terms and conditions of the Investment Agreement shall remain
in full force and effect.

 

6.       This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Amendment may be executed by facsimile or electronically
transmitted signatures and such signatures shall be deemed to bind each party
hereto as if they were original signatures.

 

7.       This Amendment, and any interpretation, dispute or controversy arising
out of this Amendment, shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to the conflicts of laws principles
thereof.

 

 

 

 



 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the day and year first above written.

 



OPIANT PHARMACEUTICALS, INC.   ERNST WELMERS                       By: /s/ Dr.
Roger Crystal   /s/ Ernst Welmers             Name: Dr. Roger Crystal          
      Title: Chief Executive Officer      





 

 



 

 

 

EXHIBIT A

 

Investment Agreement, dated May 15, 2014, and letter agreement clarifying the
Investment Agreement, dated October 15, 2014.

 

 

 



 

 